Title: To Thomas Jefferson from John Dickinson, 1 August 1803
From: Dickinson, John
To: Jefferson, Thomas


          
            My dear Friend,
            Wilmington the first of the eighth Month 1803
          
          Gratitude, a Duty pleasing even to a deeply wounded Heart, prompts Me to present my Thanks as a Father, as a Relative, as a Citizen, for the faithful and well-directed Application of thy powers to produce Happiness, of which, by the Divine Blessing on thy Exertions, my Children, my Kindred, my Country, are likely to largely to participate. 
          May Providence grant success to all thy benevolent Plans, and may thy Administration diffuse an useful Light to this and to following Ages. 
          I hope, that I may soon have occasion to congratulate thee on the Completion of thy Views respecting Territory, by the Addition of the Floridas to the Lands lately ceded. 
          In one of my Maps, the River Mexicani is laid down as the Western Boundary of the lower part of Louisiana next to the Gulf of Mexico, from the Head of which River the Boundary slants off greatly to the Westward, and seems to approach within three or four hundred Miles of the Spanish settlements of Santa Fee and the Mines of Saint Barbe on the River Del Nort or Rio Bravo. 
          Would not a slip from this upper part of Louisiana, be of Importance to the Spaniards by extending their Frontier? And would it not be advantageous to Us, to grant it to them in Exchange for the Floridas? And might not thus a Line admitting of no future Controversy be established? 
          Forgive Me for mentioning these Things, as in all probability the Documents in thy possession far exceed any I have. Thy indulgent Kindness persuades Me, that I shall be excused, as I firmly trust, that thou art convinced, I am thy truely affectionate Friend
          
            
              John Dickinson
            
          
        